Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

by and between

 

IHS PARTS MANAGEMENT INC.

 

and

 

i2 TECHNOLOGIES US, INC.

 

Dated as of November 17, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I    PURCHASE AND SALE OF ASSETS

   1

SECTION 1.1.    Purchase and Sale

   1

SECTION 1.2.    Purchase Price

   2

SECTION 1.3.    Assumption of Liabilities

   3

SECTION 1.4.    Excluded Liabilities

   3

SECTION 1.5.    Consents; Bundled Contracts

   3

SECTION 1.6.    Allocation

   4

ARTICLE II    THE CLOSING

   4

SECTION 2.1.    Closing Date

   4

SECTION 2.2.    Deliveries by Seller at the Closing

   4

SECTION 2.3.    Deliveries by Buyer at the Closing

   5

SECTION 2.4.    India Assets

   6

ARTICLE III    REPRESENTATIONS AND WARRANTIES

   7

SECTION 3.1.    Representations and Warranties of Seller

   7

SECTION 3.2.    Representations and Warranties of Buyer

   12

ARTICLE IV    COVENANTS

   13

SECTION 4.1.    Conduct of Business

   13

SECTION 4.2.    Consents

   13

SECTION 4.3.    Further Assurances

   14

SECTION 4.4.    Employee Matters

   15

SECTION 4.5.    Cooperation With Respect to Tax Matters

   18

SECTION 4.6.    Tax Indemnity

   18

SECTION 4.7.    Financial Information

   18

SECTION 4.8.    Expenses

   19

SECTION 4.9.    Insurance

   19

SECTION 4.10.    Publicity

   19

SECTION 4.11.    Certain Understandings

   19

SECTION 4.12.    Disclosure Schedules

   20

ARTICLE V    ADDITIONAL AGREEMENTS

   20

SECTION 5.1.    Confidentiality

   20

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

SECTION 5.2.    Cooperation With Regard to Public Filing Obligations

   20

SECTION 5.3.    Access to Information

   21

SECTION 5.4.    Covenant Not to Compete; Covenant Not to Hire

   21

SECTION 5.5.    New Business

   22

SECTION 5.6.    Remittance

   22

ARTICLE VI    CONDITIONS PRECEDENT

   22

SECTION 6.1.    Conditions Precedent to Obligations of Buyer

   22

SECTION 6.2.    Conditions Precedent to Seller’s Obligation

   23

ARTICLE VII    TERMINATION AND AMENDMENT

   23

SECTION 7.1.    Termination

   23

SECTION 7.2.    Effect of Termination

   24

SECTION 7.3.    Amendment

   24

ARTICLE VIII    INDEMNIFICATION

   24

SECTION 8.1.    Indemnification by Seller

   24

SECTION 8.2.    Indemnification by Buyer

   25

SECTION 8.3.    Indemnification Limitations and Procedures

   25

SECTION 8.4.    Procedures Relating to Indemnification

   26

ARTICLE IX    MISCELLANEOUS

   28

SECTION 9.1.    Notices

   28

SECTION 9.2.    Interpretation

   28

SECTION 9.3.    Severability

   29

SECTION 9.4.    Counterparts

   29

SECTION 9.5.    Entire Agreement

   29

SECTION 9.6.    Governing Law

   29

SECTION 9.7.    Assignment

   29

SECTION 9.8.    No Third-Party Beneficiaries

   30

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page SCHEDULES                                  Schedule 1.1   Assets
             Schedule 3.1(c)   No Conflict              Schedule 3.1(e)  
Litigation              Schedule 3.1(f)(1)   Title Exceptions     
        Schedule 3.1(f)(2)   Sufficiency of Assets Exceptions     
        Schedule 3.1(i)   Material Agreements              Schedule 3.1(j)  
Intellectual Property              Schedule 3.1(k)   Employees; Employee
Benefits              Schedule 3.1(h)(1)   Deferred Revenue     
        Schedule 3.1(h)(2)   Accounts Not Yet Due              Schedule 4.4(c)  
Severance Policy              Schedule 6.1(b)   Material Consents     
        Schedule 9.2   Knowledge Parties      EXHIBITS                  Exhibit
A-1   U.S. Bill of Sale, Assignment and Assumption Agreement     
        Exhibit A-2   India Bill of Sale, Assignment and Assumption Agreement   
          Exhibit B   Assignment and License Agreement              Exhibit C  
Patent License Agreement              Exhibit D   Sublease              Exhibit
E   Transition Services Agreement              Exhibit F   Professional Services
Agreement              Exhibit G   Explorer License Agreement     
        Exhibit H   i2 Guaranty              Exhibit I   IHS Guaranty     

 

-iii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of November 17, 2005,
by and between IHS Parts Management Inc., a Delaware corporation (the “Buyer”),
and i2 Technologies US, Inc., a Nevada corporation (the “Seller”).

 

WHEREAS, Seller and i2 Technologies Software Private Limited, an India
corporation and a subsidiary of Seller (“Seller India Affiliate”), currently
conduct certain content and data services operations relating to the
development, marketing, sale and licensing of Products (as defined in
Section 1.1(b)) and the provision of services referenced on Annex A, in the
territories and in the manner conducted by Seller and Seller India Affiliate as
of the date of this Agreement (the “CDS Operations”);

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase, the
assets of Seller exclusively relating to the CDS Operations;

 

WHEREAS, Seller desires to cause the Seller India Affiliate to sell to IHS Parts
Management Private Limited, an India corporation and a subsidiary of Buyer
(“Buyer India Affiliate”), and Buyer desires to cause the Buyer India Affiliate
to purchase, the assets of the Seller India Affiliate exclusively relating to
the CDS Operations;

 

WHEREAS, Seller desires to transfer and assign to Buyer, and Buyer desires to
assume, certain liabilities and obligations of Seller relating to the CDS
Operations; and

 

WHEREAS, Seller desires to cause the Seller India Affiliate to transfer and
assign to the Buyer India Affiliate, and Buyer desires to cause the Buyer India
Affiliate assume, certain liabilities and obligations of the Seller India
Affiliate relating to the CDS Operations.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

ARTICLE I

PURCHASE AND SALE OF ASSETS

 

SECTION 1.1. Purchase and Sale. Upon the terms and subject to the conditions set
forth herein, Seller agrees to sell, assign, transfer, convey and deliver to
Buyer and to cause the Seller India Affiliate to sell, assign, transfer, convey
and deliver to the Buyer India Affiliate, and Buyer agrees to purchase and
accept from Seller and to cause the Buyer India Affiliate to purchase and accept
from the Seller India Affiliate, on the Closing Date, all of the right, title
and interest of Seller and the Seller India Affiliate, respectively, in and to
the following assets, properties, rights, franchises and privileges of Seller
and the Seller India Affiliate exclusively relating to the CDS Operations
(collectively, the “Assets”):

 

(a) the content databases set forth on Schedule 1.1(a) (the “Databases”),
subject to a license back to Seller as contemplated by the Assignment and
License Agreement (as defined in Section 2.2(e));



--------------------------------------------------------------------------------

(b) the software applications and tools and schemas set forth on Schedule 1.1(b)
(the “Software” and, together with the Databases, the “Products”), in object
code and source code, including all versions, releases, updates, enhancements,
routines, subroutines, screen displays, user interfaces, machine interfaces,
documentation and manuals (including any documentation made available to
customers and training materials) which are set forth on Schedule 1.1(b),
subject to a license back to Seller as contemplated by the Assignment and
License Agreement;

 

(c) the trade names, trademarks and service marks set forth on Schedule 1.1(c)
(the “Trademarks”), together with the goodwill of the business associated with
the Trademarks;

 

(d) the copyrights, whether registered or unregistered, in the Products and any
and all registrations, recordings, applications for registrations and renewals
for registrations thereof set forth on Schedule 1.1(d) (the “Copyrights”),
subject to a license back to Seller as contemplated by the Assignment and
License Agreement;

 

(e) subject to Section 1.5 hereof, the contracts and agreements set forth on
Schedule 1.1(e) (the “Contracts”);

 

(f) the equipment set forth on Schedule 1.1(f);

 

(g) the customer, prospect and supplier records exclusively relating to the CDS
Operations, the payroll and human resources records and files relating to the
Transferred Employees (as defined in Section 4.4(a) hereof) and the other books,
records, files and business documents exclusively relating to the CDS
Operations;

 

(h) all claims against third parties for infringement of any rights conveyed
under this Agreement with respect to the Assets arising prior to the Closing
Date;

 

(i) the internet websites and internet domain names to the extent set forth on
Schedule 1.1(i) (it being agreed that Buyer shall be responsible, at its own
expense, for registering, or transferring any registration related to, such
websites and domain names with the appropriate registration authorities); and

 

(j) the accounts receivable of the CDS Operations which exist at the Closing
Date and become due more than thirty (30) days after the Closing Date (it being
understood that all accounts receivable which are overdue or which become due
prior to such date shall be retained by Seller and/or Seller India Affiliate).

 

SECTION 1.2. Purchase Price. As consideration for the purchase by Buyer and the
Buyer India Affiliate of the Assets (the “Acquisition”), (i) Buyer shall pay to
Seller on the Closing Date the sum of TWENTY-NINE MILLION, NINE HUNDRED THOUSAND
DOLLARS ($29,900,000) (the “Closing Date Purchase Price”) and (ii) Buyer shall
cause the Buyer India Affiliate to pay to the Seller India Affiliate within five
(5) days after the consummation of the De-Bonding Process the sum of ONE HUNDRED
THOUSAND

 

2



--------------------------------------------------------------------------------

DOLLARS ($100,000) (the “India Consideration” and, together with the Closing
Date Purchase Price, the “Purchase Price”).

 

SECTION 1.3. Assumption of Liabilities. In addition to the payment of the
Purchase Price and pursuant to the U.S. Bill of Sale, Assignment and Assumption
Agreement and the India Bill of Sale, Assignment and Assumption Agreement to be
delivered in accordance with Section 2.3, Buyer and Buyer India Affiliate shall
assume, respectively, as of the Closing Date and pay, satisfy and discharge in
accordance with their terms the following liabilities and obligations of Seller
and the Seller India Affiliate, respectively, relating to the CDS Operations
(collectively, the “Assumed Liabilities”):

 

(a) subject to Section 1.5(b) hereof, any and all liabilities, obligations and
commitments under the Contracts, regardless of whether incurred prior to, on or
after the Closing Date provided neither Seller nor Seller India Affiliate is in
default on such obligations or commitments on the Closing Date;

 

(b) the obligations relating to the Transferred Employees specifically set forth
in Section 4.4 as obligations to be fulfilled by Buyer; and

 

(c) any and all deferred subscription revenue.

 

SECTION 1.4. Excluded Liabilities. Seller and and the Seller India Affiliate
shall retain and be responsible for all other liabilities and obligations of
Seller and the Seller India Affiliate, respectively, relating to the CDS
Operations other than the Assumed Liabilities, including, without limitation,
the following liabilities and obligations of Seller and the Seller India
Affiliate, respectively, relating to the CDS Operations (collectively, the
“Excluded Liabilities”):

 

(a) any and all liabilities for income related taxes;

 

(b) any and all inter-company loans, notes payable or accounts payable to
affiliates of Seller; and

 

(c) all obligations relating to the Transferred Employees except as provided in
Section 1.3(b).

 

SECTION 1.5. Consents; Bundled Contracts.

 

(a) To the extent that the assignment of any Contract requires the consent of
the other party or parties thereto or of any third parties, this Agreement shall
not constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or of other obligations or commitments of Seller or
the Seller India Affiliate. With regard to any consent that is not obtained
prior to the Closing Date, Seller agrees to take and to cause the Seller India
Affiliate to take all commercially reasonable actions after the Closing Date and
until such consent is obtained and to cooperate with Buyer and Buyer India
Affiliate in any reasonable arrangement requested by Buyer (such as
subcontracting, sublicensing or subleasing) designed to provide for Buyer or the
Buyer India Affiliate all of the benefits of Seller or the

 

3



--------------------------------------------------------------------------------

Seller India Affiliate, respectively, under such agreement (including
enforcement for the benefit of Buyer or the Buyer India Affiliate of any and all
rights of Seller or the Seller India Affiliate arising out of the breach of such
agreement). To the extent Buyer is provided the benefits of any such Contract,
Buyer shall perform for the benefit of the other persons that are parties
thereto the obligations of Seller or any affiliates of Seller thereunder and any
related liabilities. In furtherance of and without limiting the generality of
the immediately preceding sentence, Buyer and Seller agree that the performance
by Buyer of all obligations under any Contract in accordance with the
immediately preceding sentence shall be governed by and pursuant to the
Professional Services Agreement to be delivered in accordance with Section 2.3.

 

(b) To the extent that any Customer Contract relates to products and/or services
of Seller and its affiliates that are not related to the CDS Operations, the
assignment of any such Customer Contract (each, a “Bundled Contract”) shall not
constitute an assignment by Seller or an assumption by Buyer of any of the
liabilities, obligations, responsibilities or commitments under such Bundled
Contracts to the extent relating to such products and/or services of Seller and
its affiliates that are not related to the CDS Operations, and Seller and its
affiliates shall retain all such liabilities, obligations, responsibilities and
commitments.

 

SECTION 1.6. Allocation. Promptly following the Closing, and in any event within
thirty (30) days following the Closing Date, Seller and Buyer shall mutually
agree to the allocation of the Closing Date Purchase Price among the Assets; and
promptly following the consummation of the De-Bonding Process, and in any event
within thirty (30) days following the consummation of the De-Bonding Process,
Seller and Buyer shall mutually agree to the allocation of the India
Consideration among the India Assets (as defined in Section 2.2(d)). Buyer and
Seller hereby covenant and agree to report, and to cause their respective
affiliates to report, for Tax purposes the allocation of the Purchase Price
among the Assets and the allocation of the India Consideration among the India
Assets, respectively, in a manner entirely consistent with such allocations and
agree to act, and to cause their respective affiliates to act, in accordance
with such allocations in filing all Tax Returns (including, but not limited to,
IRS Form 8594). Neither Seller nor Buyer shall take, nor permit any of its
affiliates to take, any position that is inconsistent (whether in audits or
otherwise) with such allocations unless required to do so by applicable law.

 

ARTICLE II

THE CLOSING

 

SECTION 2.1. Closing Date. The consummation of the Acquisition (the “Closing”)
shall take place at the offices of Seller, 11701 Luna Road, Dallas, Texas or
such other place as the parties shall mutually agree, at 10:00 a.m. (local time)
on December 12, 2005 or such later date on which the conditions set forth in
Article VI shall be satisfied or waived (the date of the Closing being herein
referred to as the “Closing Date”).

 

SECTION 2.2. Deliveries by Seller at the Closing. At the Closing, Seller shall
deliver to Buyer the following:

 

4



--------------------------------------------------------------------------------

(a) a certificate signed by an officer of Seller as provided in Sections 6.1(c)
and (d) of this Agreement;

 

(b) a certificate, executed by an authorized officer of Seller, certifying the
authority and incumbency of officers of Seller executing this Agreement and the
other agreements, instruments or certificates delivered by Seller at Closing;

 

(c) a Bill of Sale, Assignment and Assumption Agreement relating to the Assets
located in the United States, substantially in the form of Exhibit A-1 (the
“U.S. Bill of Sale, Assignment and Assumption Agreement”), duly executed by
Seller;

 

(d) a Bill of Sale, Assignment and Assumption Agreement relating to the Assets
located in India (the “India Assets”), substantially in the form of Exhibit A-2
(the “India Bill of Sale, Assignment and Assumption Agreement”), duly executed
by the Seller India Affiliate;

 

(e) an Assignment and License Agreement, substantially in the form of Exhibit B
(the “Assignment and License Agreement”), duly executed by Seller (it being
agreed that Buyer shall be responsible, at its own expense, for recordation of
any such assignment, including without limitation with the U.S. Patent and
Trademark Offices);

 

(f) a Patent License Agreement, substantially in the form of Exhibit C (the
“Patent License Agreement”), duly executed by Seller;

 

(g) a Sublease, substantially in the form of Exhibit D (the “Sublease”), duly
executed by the Seller India Affiliate;

 

(h) a Hosting and Transition Services Agreement, substantially in the form of
Exhibit E (the “Transition Services Agreement”), duly executed by Seller;

 

(i) a Professional Services Agreement substantially in the form of Exhibit F
(the “Professional Services Agreement”), duly executed by Seller;

 

(j) a Software License Agreement, substantially in the form of Exhibit G (the
“Explorer License Agreement”), duly executed by Seller;

 

(k) a Guaranty, substantially in the form of Exhibit H, duly executed by i2
Technologies, Inc.; and

 

(l) such other instruments and documents, in form and substance reasonably
acceptable to Buyer and Seller, as may be necessary to effect the Closing.

 

This Agreement and the agreements and instruments referred to in clauses
(c) through (j) of this Section 2.2 are collectively referred to herein as the
“Transaction Documents.”

 

SECTION 2.3. Deliveries by Buyer at the Closing. At the Closing, Buyer shall
deliver to Seller the following:

 

5



--------------------------------------------------------------------------------

(a) cash in the amount of the Closing Date Purchase Price, payable by wire
transfer in immediately-available funds into an account designated in writing by
Seller;

 

(b) a certificate signed by an officer of Buyer as provided in Sections 6.2(c)
and (d) of this Agreement;

 

(c) a certificate, executed by an authorized officer of Buyer, certifying the
authority and incumbency of officers of Buyer executing this Agreement and the
other agreements, instruments or certificates delivered by Buyer at Closing;

 

(d) the U.S. Bill of Sale, Assignment and Assumption Agreement, duly executed by
Buyer;

 

(e) the India Bill of Sale, Assignment and Assumption Agreement, duly executed
by Buyer India Affiliate;

 

(f) the Assignment and License Agreement, duly executed by Buyer;

 

(g) the Patent License Agreement, duly executed by Buyer;

 

(h) the Sublease, duly executed by Buyer or Buyer’s India Affiliate;

 

(i) the Transition Services Agreement, duly executed by Buyer;

 

(j) the Professional Services Agreement, duly executed by Buyer;

 

(k) the Explorer License Agreement, duly executed by IHS Inc.;

 

(l) a Guaranty, substantially in the form of Exhibit I, duly executed by IHS,
Inc.; and

 

(m) such other instruments and documents, in form and substance reasonably
acceptable to Buyer and Seller, as may be necessary to effect the Closing.

 

SECTION 2.4. India Assets. Notwithstanding anything to the contrary set forth in
this Agreement, the India Assets shall not be transferred, and the India Bill of
Sale, Assignment and Assumption Agreement and the Sublease shall not be executed
and delivered (or become effective) prior to the consummation of the de-bonding
process relating to the Seller India Affiliate’s premises located at 132/133,
DivyaSree Technopolis, Yamalur Post, Off Airport Road, Bangalore—560 037, India
(the “De-Bonding Process”). Seller and/or the Seller India Affiliate shall use
commercially reasonable efforts to complete the De-Bonding Process as quickly as
practicable and shall be solely responsible for all taxes, costs and expenses in
connection with the De-Bonding Process. Within five (5) business days after such
consummation of the De-Bonding Process, Seller India Affiliate and Buyer India
Affiliate shall each execute and deliver the India Bill of Sale, Assignment and
Assumption Agreement and the Sublease, at which time such India Bill of Sale,
Assignment and Assumption Agreement and Sublease shall become effective and the
India Assets shall be transferred to Buyer India Affiliate.

 

6



--------------------------------------------------------------------------------

Seller and Buyer shall deliver, or cause to be delivered, to the other party
such other instruments and documents, in form and substance reasonably
acceptable to Seller and Buyer, as may be reasonably necessary to effect such
transfer of the India Assets to Buyer.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1. Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

 

(a) Organization. Seller is a corporation validly existing and in good standing
under the laws of the State of Nevada. The Seller India Affiliate is a
corporation validly existing and in good standing under the laws of India.
Seller and the Seller India Affiliate have all requisite power and lawful
authority to own, lease and operate the Assets and the CDS Operations as now
conducted.

 

(b) Authority. The execution and delivery by Seller of this Agreement, and the
performance by Seller of its obligations hereunder, have been duly authorized by
all necessary corporate action on the part of Seller. This Agreement has been
duly executed and delivered by Seller and, when executed and delivered, each of
the other Transaction Documents will be duly executed and delivered by Seller
and/or the Seller India Affiliate, as applicable. Assuming the due execution and
delivery of this Agreement and the other Transaction Documents by Buyer and/or
the Buyer India Affiliate, as applicable, this Agreement constitutes and, when
executed and delivered, each of the other Transaction Documents will constitute
a valid and binding obligation of Seller and/or the Seller India Affiliate, as
applicable, enforceable against Seller and/or the Seller India Affiliate, as
applicable, in accordance with their respective terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium (whether general or specific) or similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law).

 

(c) No Conflict. The consummation of the transactions hereunder will not require
the consent of any party to any material contract to which Seller or the Seller
India Affiliate is a party or by which either of them is bound, or the consent,
approval, order or authorization of, or the registration, declaration or filing
with, any Governmental Entity, except for those (i) set forth on Schedule 3.1(c)
or (ii) that become applicable solely as a result of the specific regulatory
status of Buyer and its affiliates. Except as set forth on Schedule 3.1(c),
assuming the consents, approvals, orders, authorizations, registrations,
declarations and filings contemplated by the immediately preceding sentence are
obtained or made, as applicable, the execution, delivery and performance by
Seller of this Agreement will not (i) violate any material law, regulation or
order applicable to Seller or the Seller India Affiliate, (ii) result in a
breach or violation of any material provision of, or constitute a material
default under, any such contract or (iii) conflict with any provision of the
certificate of incorporation or by-laws of Seller or the comparable governing
documents of the Seller India Affiliate. “Governmental Entity” means any U.S. or
India federal, state, municipal or local governmental or regulatory agency with
jurisdiction over Seller, the Seller India Affiliate, the CDS Operations or the
Assets.

 

7



--------------------------------------------------------------------------------

(d) Compliance with Applicable Laws. The conduct by Seller and the Seller India
Affiliate of the CDS Operations complies with all statutes, laws, regulations,
ordinances and other requirements of any Governmental Entity applicable to the
CDS Operations or the Assets (including, without limitation, the Foreign Corrupt
Practices Act of 1977, as amended, and the U.S. sanctions administered by the
Office of Foreign Assets Control), except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect. “Material Adverse
Effect” means any event which has or could reasonably be expected to have a
material adverse effect on the CDS Operations or the Assets, each taken as a
whole, except in any such case where the event relates to or results from
(i) public or industry knowledge regarding the transactions contemplated by this
Agreement, (ii) any act or omission of Seller or the Seller India Affiliate
taken with the prior consent of the Buyer, (iii) the businesses, products or
regulatory status of the Buyer or any of its affiliates, (v) the intended use of
the Assets by Buyer and its affiliates (if materially different from the use by
Seller and its affiliates) or any failure by Buyer and its affiliates to obtain
any specific regulatory or similar approvals required to be obtained by Buyer
for purchase or such use of the Assets, (v) changes generally affecting the
industries in which any part of the CDS Operations participate, or (vi) changes
generally in the United States, European or Asian economies.

 

(e) Litigation; Decrees. Except as set forth on Schedule 3.1(e), (i) there is no
material suit, action or proceeding (and, to Seller’s knowledge, no other suit,
action or proceeding) pending against Seller or the Seller India Affiliate
relating to the CDS Operations or the Assets in any domestic or foreign court or
agency, (ii) to the knowledge of Seller, neither Seller nor the Seller India
Affiliate has received written notice that any such suit, action or proceeding
is threatened and (iii) neither Seller nor the Seller India Affiliate is in
default under any judgment, order or decree of any Governmental Entity
applicable to the CDS Operations or the Assets. There is no suit, action or
proceeding pending in which Seller or the Seller India Affiliate is a plaintiff
relating to the CDS Operations or the Assets. Neither Seller nor the Seller
India Affiliate has been a named plaintiff or defendant in any such material
suit, action or proceeding within the three-year period prior to the date
hereof. Seller has no knowledge that any investigation by any Governmental
Entity is pending or threatened specifically relating in whole or in part to the
CDS Operations or the Assets (it being understood that the governmental
investigations disclosed in Seller’s periodic reports filed with the Securities
and Exchange Commission do not, and shall not be deemed to, specifically. relate
to the CDS Operations or the Assets).

 

(f) Title to Assets. Except as set forth on Schedule 3.1(f)(1), Seller or the
Seller India Affiliate has good title to the Assets, free and clear of any liens
or similar encumbrances, other than (i) liens for Taxes, assessments, lienable
services and other governmental charges which are not yet due and payable or
which, as disclosed on Schedule 3.1(f)(1), are being contested in good faith;
(ii) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
liens arising or incurred in the ordinary course of business, and equipment
leases with third parties entered into in the ordinary course of business;
(iii) any liens which do not materially detract from the value of the Assets as
now used, or materially interfere with any present or intended use of such
Assets; and (iv) licenses granted to third parties as set forth in Schedule
3.1(j)(l) and licenses granted by Seller or the Seller India Affiliate in the
ordinary course of business to end-user customers permitting such end-users to

 

8



--------------------------------------------------------------------------------

use the Products. Except as set forth on Schedule 3.1(f)(2), no additional
assets, properties or rights, other than those included in the Assets or to be
made available to Buyer or the Buyer India Affiliate under Section 2.2, are
necessary in order to conduct the CDS Operations as currently conducted, except
for such additional assets, properties or rights the failure of which to convey
or make available to Buyer would not, individually or in the aggregate, result
in a Material Adverse Effect.

 

(g) Taxes. All material income tax returns required to be filed by Seller and/or
the Seller India Affiliate relating to the CDS Operations or the Assets have
been filed and all such returns are true, complete and correct in all material
respects. All material taxes that are due or claimed to be due from Seller
and/or the Seller India Affiliate relating to the CDS Operations or the Assets
have been paid other than those (i) currently payable without penalty or
interest or (ii) described on Schedule 3.1(f) and being contested in good faith
and by appropriate proceedings.

 

(h) Financial Information. The operating revenue of the CDS Operations for the
years ended December 31, 2003 and 2004, and the nine-month period ended
September 30, 2005, was approximately $12.8 million, $11.3 million and $8.4
million, respectively. The direct and allocated operating expenses assigned by
the management of Seller and its parent company to the CDS Operations for the
years ended December 31, 2003 and 2004, and the nine-month period ended
September 30, 2005, were approximately $8.3 million, $7.7 million and $3.4
million, respectively. Seller believes that the expense amounts referred to in
the previous sentence fairly present in all material respects the direct and
allocated operating expenses of the CDS Operations, excluding any allocations
relating to Corporate IT, Facilities and G&A, for the relevant periods, given
the allocation methodologies utilized by the management of Seller and its parent
company during such periods. No representation or warranty is made as to (i) the
accuracy, adequacy or appropriateness of any such allocation methodology or
(ii) the operating results of the CDS Operations had the CDS Operations been
operated on a stand-alone basis. The “net deferred revenue” balance of
$5,125,634 on September 30, 2005 (reflected on Schedule 3.1(h)(1)) is accurate
in all material respects and represents prepaid future revenue actually received
by Seller on or prior to such date pursuant to the Customer Contracts (as
defined on Schedule 1.1(e)) for reference database products delivered by Seller
as of such date. To the knowledge of Seller, the “accounts not yet due” balance
of $4,298,163 on September 30, 2005 (reflected on Schedule 3.1(h)(2)) is
accurate in all material respects and represents invoices not yet collected by
Seller on that date pursuant to the Customer Contracts with respect to reference
database products delivered by Seller as of such date with invoice due dates
after December 30, 2005. No representation or warranty is made as to the future
collectibility of any such accounts not yet due.

 

(i) Agreements. Schedule 3.1(i) lists each material agreement or contract to
which Seller or the Seller India Affiliate is a party or by which it is bound
relating to the CDS Operations including, but not limited to, any (i) agreements
not made in the ordinary course of business, (ii) employee or consulting
agreements, (iii) non-competition agreements or other agreements that restrict
or restrain Seller or the Seller India Affiliate in the conduct of the CDS
Operations, (iv) equipment leases, (v) distribution, sales agency or other
agreements with

 

9



--------------------------------------------------------------------------------

respect to distribution of third party products or distribution by third parties
of the Products, (vi) agreements under which the CDS Operations license
software, data or other intellectual property from third parties, and
(vii) customer agreements. True, complete and correct copies of all of the
agreements set forth on Schedule 3.1(i) have been furnished to Buyer, and all
such agreements are in full force and effect. Seller or the Seller India
Affiliate, as applicable, has performed all material obligations required to be
performed by it and is not in material default under any such agreement. To the
knowledge of Seller, no other party to any such agreement is in material default
thereunder nor does any condition exist which with notice or lapse of time or
both would constitute a material default thereunder. To the knowledge of Seller,
there exists no contract bid or contract proposal made by Seller or the Seller
India Affiliate relating to the CDS Operations which, if accepted and performed,
would reasonably be expected to result in a Material Adverse Effect.

 

(j) Intellectual Property.

 

(i) Seller or the Seller India Affiliate owns, or is licensed or otherwise
possesses the lawful right to use, all Intellectual Property Rights (as defined
below) that are used in the CDS Operations (the “CDS Intellectual Property
Rights”). For purposes of this Agreement, “Intellectual Property Rights” means
patents, trademarks, trade names, service marks, copyrights, and all
applications therefor, schematics, inventions, technology, know-how, computer
software programs or applications, trade secrets, tangible and intangible
information, content, data or material.

 

(ii) There are no trade names, trademarks or service marks used in the CDS
Operations except as set forth on Schedule 1.1(d). Schedule 3.1(j)(1) sets forth
a complete list of all licenses, sublicenses and other agreements pursuant to
which Seller or the Seller India Affiliate is authorized to use Intellectual
Property Rights of any third parties in the conduct of the CDS Operations.
Schedule 3.1(j)(2) sets forth a complete list of all licenses, sublicenses and
other agreements pursuant to which any other person is authorized to use CDS
Intellectual Property Rights (other than pursuant to licenses granted by Seller
or the Seller India Affiliate in the ordinary course of business to end-user
customers permitting such end-users to use the Products).

 

(iii) Except for obligations under the Contracts, the Products and the rights of
Seller and the Seller India Affiliate therein are not subject to any legal or,
to Seller’s knowledge, contractual restriction that would prevent the Products
from being licensed, sublicensed, marketed, modified or otherwise used or sold
by Seller and the Seller India Affiliate without restriction and without any
royalty or other payment to any other person.

 

(iv) To the knowledge of Seller, the CDS Operations as conducted by Seller and
the Seller India Affiliate are not infringing upon or misappropriating any
patent, copyright, trade secret, trademark or other proprietary right of any
person, and neither Seller nor the Seller India Affiliate has received any
written notice of any such conflict or claim within the past two (2) years. For
the avoidance of doubt, nothing in Sections 3.1(j)(iii) or (iv) shall be
construed to require Seller or Seller India Affiliate to conduct any outside
search or clearance of issued patents or registered trademarks.

 

10



--------------------------------------------------------------------------------

(v) Seller’s standard practice is to require each employee of the CDS Operations
to execute a proprietary information and confidentiality agreement in the form
of Schedule 3.1(j)(3).

 

(vi) Except as contemplated by the Contracts, neither Seller nor the Seller
India Affiliate is under any contractual or other obligation to provide software
or data development, enhancements or customized software or data or to otherwise
enhance, develop or customize any of the Products in any way. Seller has in its
possession documentation for the Software that is, in Seller’s reasonable
opinion, documented to a standard that will permit operation and maintenance of
the Software in all material respects.

 

(vii) All of the Products are distributed to customers pursuant to the terms of
a license agreement that provides that Seller and/or the Seller India Affiliate
retains title to the Products.

 

(k) Employees; Employee Benefits.

 

(i) Schedule 3.1(k)(1) sets forth a true and complete list of all current
employees of the CDS Operations (“CDS Employees”), including name, title, date
of hire, current base salary, date and amount of last increase and bonus or
other incentive arrangement and indicating any employees on disability or other
permitted leaves of absence.

 

(ii) Neither Seller nor Seller India Affiliate is a party to, or bound by, any
collective bargaining agreement covering any of the CDS Employees. Seller and
Seller India Affiliate are in material compliance with all laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours with respect to the CDS Employees, and there is
no labor strike, dispute, slowdown, stoppage or organizational effort pending
or, to the knowledge of Seller, threatened relating to the CDS Employees. There
are no claims pending or, to the knowledge of Seller, threatened between Seller
or the Seller India Affiliate and any of the present or former employees of the
CDS Operations arising from the employment of such present or former employees
by Seller or the Seller India Affiliate.

 

(iii) Schedule 3.1(k)(2) sets forth a true and complete list of all Employee
Benefit Plans covering the CDS Employees maintained, sponsored or contributed to
by Seller or the Seller India Affiliate, to which Seller or the Seller India
Affiliate is obligated to contribute or with respect to which Seller, the Seller
India Affiliate or any ERISA Affiliate of Seller have any liability or potential
liability with respect to service as a CDS Employee, whether direct or indirect.
“Employee Benefit Plans” means any incentive compensation plans, deferred
compensation plans, bonus plans, executive compensation plans, pension plans,
employee profit sharing plans, employee stock purchase plans, welfare plans
(including group life, medical, hospitalization and disability or other
insurance plans) and any other material plans providing benefits to CDS
Employees in the United States, India and any other applicable jurisdiction.
“ERISA Affiliate” means any employer other than Seller who is, or at any
relevant time was, together with the Seller, treated as a “single employer”
under section 414(b), 414(c) or 414 (m) of the Code. Seller and the Seller India
Affiliate are in material compliance with all applicable

 

11



--------------------------------------------------------------------------------

laws and regulations with respect to each of the Employee Benefit Plans and have
performed and complied in all material respects with all of their respective
obligations with respect thereto, and each of the Employee Benefit Plans has
complied in all material respects with its terms. True, complete and correct
copies of each of the Employee Benefit Plans have been furnished to Buyer.

 

(l) Brokers, Finders, etc. Neither Seller nor the Seller India Affiliate is
subject to any valid claim of any broker, investment banker, finder or other
intermediary in connection with the transactions contemplated by this Agreement.

 

(m) No Other Representations or Warranties. Except for the representations and
warranties of Seller expressly set forth in this Agreement, neither Seller nor
any other person or entity makes any other express or implied representation or
warranty on behalf of Seller, or otherwise with respect to CDS Operations or the
Assets.

 

SECTION 3.2. Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller as follows:

 

(a) Organization. Buyer is a corporation validly existing and in good standing
under the laws of the State of Delaware.

 

(b) Authority. The execution and delivery by Buyer of this Agreement, and the
performance by Buyer of its obligations hereunder, have been duly authorized by
all necessary corporate action on the part of Buyer. This Agreement has been
duly executed and delivered by Buyer and, when executed and delivered, each of
the other Transaction Documents will be duly executed and delivered by Buyer
and/or the Buyer India Affiliate, as applicable. Assuming the due execution and
delivery of this Agreement and the other Transaction Documents by Seller and/or
the Seller India Affiliate, as applicable, this Agreement constitutes and, when
executed and delivered, each of the other Transaction Documents will constitute
a valid and binding obligation of Buyer and/or the Buyer India Affiliate, as
applicable, enforceable against Buyer and/or the Buyer India Affiliate, as
applicable, in accordance with their respective terms, except as such
enforcement may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium (whether general or specific) or similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law).

 

(c) No Conflict. To the knowledge of Buyer, the consummation of the transactions
hereunder will not require the consent of any party to any material contract to
which Buyer or the Buyer India Affiliate is a party or by which either of them
is bound, or the consent, approval, order or authorization of, or the
registration, declaration or filing with, any Governmental Entity, except for
those that become applicable solely as a result of the specific regulatory
status of Seller and its affiliates. The execution, delivery and performance by
Buyer of this Agreement will not (i) violate any material law, regulation or
order applicable to Buyer or the Buyer India Affiliate, (ii) result in a breach
or violation of any material provision of, or constitute a material default
under, any such contract or (iii) conflict with any provision of the certificate
of incorporation or by-laws of Buyer or the comparable governing documents of
the Buyer India Affiliate.

 

12



--------------------------------------------------------------------------------

(d) Financing. Buyer has sufficient funds or firm financing commitments in place
with respect to all funds necessary to consummate the transactions contemplated
by this Agreement. If some or all of the Purchase Price will be obtained from
external financing sources, Buyer has delivered to Seller executed commitments
from responsible financial institutions in form and substance satisfactory to
Seller for the provision of such funds. Buyer will have available as of the
Closing Date funds sufficient to pay the Purchase Price.

 

(e) Brokers, Finders, etc. Neither Buyer nor the Buyer India Affiliate is
subject to any valid claim of any broker, investment banker, finder or other
intermediary in connection with the transactions contemplated by this Agreement.

 

(f) No Other Representations or Warranties. Except for the representations and
warranties of Buyer expressly set forth in this Agreement, neither Buyer nor any
other person or entity makes any other express or implied representation or
warranty on behalf of Buyer.

 

ARTICLE IV

COVENANTS

 

SECTION 4.1. Conduct of Business. From the date of this Agreement through the
Closing, Seller and Buyer agree that, except (i) as otherwise provided for in,
or contemplated by, this Agreement or (ii) as approved by Buyer and Seller:

 

(a) Seller shall operate, and shall cause the Seller India Affiliate to operate,
the CDS Operations in the ordinary course in substantially the same manner as
currently operated including, by way of example and not limitation, by
conducting its CDS Operations consistent with historical practice in the
ordinary course of business and retaining its current employees related to the
CDS Operations.

 

(b) Except in the ordinary course of business or as required by law or by
contractual obligations or other understandings or arrangements existing on the
date of this Agreement, Seller shall not knowingly perform any act, or omit to
perform any act within its reasonable control, which will cause a breach of any
representation, warranty or obligation of Seller contained in this Agreement,
which breach will result in a Material Adverse Effect.

 

(c) Seller shall promptly advise Buyer in writing if Seller becomes aware of
(i) any fact or condition that would cause any representation or warranty of
Seller to be untrue or incorrect in any material respect on and as of the
Closing Date or (ii) any event that has or could reasonably be expected to have
a Material Adverse Effect.

 

SECTION 4.2. Consents.

 

(a) Subject to the terms and conditions of this Agreement, Seller and Buyer
agree (without being obligated to make any payment to any third party) to use
their reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable to consummate
and make effective as promptly as

 

13



--------------------------------------------------------------------------------

practicable the transactions contemplated by this Agreement and to cooperate
with the other in connection with the foregoing, including each using its
reasonable best efforts to:

 

(i) obtain the waivers, consents and approvals from other parties to the
material Contracts identified on Schedule 1.1(e) as requiring a waiver, consent
or approval;

 

(ii) obtain all consents, approvals and authorizations that are required to be
obtained under any federal, state, local or foreign law or regulation in order
to consummate the transactions contemplated hereby;

 

(iii) prevent the entry, enactment or promulgation of any threatened or pending
injunction or order that would adversely affect the ability of the parties
hereto to consummate the transactions contemplated hereby;

 

(iv) lift or rescind any injunction or order adversely affecting the ability of
the parties hereto to consummate the transactions contemplated hereby; and

 

(v) effect all necessary registrations and filings and submissions of
information requested by Governmental Authorities in order to consummate the
transactions contemplated hereby.

 

(b) Buyer recognizes that certain consents to the transactions contemplated by
this Agreement may have been or may be required from third parties, including
parties to the material Contracts identified on Schedule 1.1(e) and Governmental
Authorities. Buyer agrees that Seller shall not have any liability whatsoever
arising out of or relating to the failure to obtain any consent identified on
Schedule 3.1(c) or because of the termination of any such contract or any such
permit, license or other governmental authorization as a result thereof. Buyer
further agrees that no representation, warranty or covenant of Seller contained
herein shall be breached or deemed breached as a result of (i) the failure to
obtain any consent identified on Schedule 3.1(c) or any such termination or
(ii) any lawsuit, action, claim, proceeding or investigation commenced or
threatened by or on behalf of any person arising out of or relating to the
failure to obtain any consent identified on Schedule 3.1(c) or because of any
such termination.

 

SECTION 4.3. Further Assurances. From time to time, whether before, at, or after
the Closing, each party hereto, shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such other commercially reasonable actions as may be
necessary to consummate the transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, if as of the date hereof there are
additional assets, properties or rights of Seller or the Seller India Affiliate
(i) that exclusively relate to the CDS Operations but that are not included in
the Assets, then, to the extent it is in their power to do so, at or after the
Closing Seller or the Seller India Affiliate, as applicable, shall execute and
deliver such documents and instruments (and take or cause to be taken all such
other commercially reasonable actions) as shall be reasonably necessary to
convey, transfer and deliver such assets, properties or rights to Buyer or the
Buyer India Affiliate, and (ii)

 

14



--------------------------------------------------------------------------------

that do not exclusively relate to the CDS Operations but that are necessary in
order to conduct the CDS Operations as currently conducted and are not made
available to Buyer or the Buyer India Affiliate under Section 2.2, then, to the
extent it is within their power to do so, at or after the Closing Seller or the
Seller India Affiliate, as applicable, shall execute and deliver such documents
and instruments (and take or cause to be taken all such other commercially
reasonable actions) as shall be reasonably necessary to make such assets,
properties and rights available to Buyer on substantially the same terms and
conditions as those contemplated by the Explorer License Agreement. The
obligations of Seller and Seller India Affiliate under this Section 4.3 shall
expire on the first (1st) anniversary of the Closing Date. Buyer and Seller
shall act in good faith in determining whether there are additional assets,
properties or rights that come within the provisions of this Section 4.3.

 

SECTION 4.4. Employee Matters.

 

(a) Buyer or the Buyer India Affiliate shall offer to hire on the Closing Date
each employee set forth on Schedule 3.1(k)(1), in a reasonably comparable
position and at the same or greater pay than that enjoyed by such employee
immediately prior to the Closing Date as forth on Schedule 3.1(k)(1). Employees
who accept a position with Buyer or the Buyer India Affiliate and commence
employment with Buyer or the Buyer India Affiliate on or after the Closing Date
shall be referred to as “Transferred Employees.”

 

(b) Buyer acknowledges and agrees that any employment loss within the meaning of
the Worker Adjustment and Retraining Notification Act (the “WARN Act”), 29
U.S.C. §§ 2101 et seq., suffered by any Transferred Employee within ninety
(90) days after the Closing Date shall have been caused by Buyer’s decision not
to continue the employment of such employee, and not by the sale of the Assets
or the transfer of such employees to Buyer or the Buyer India Affiliate. Buyer
further acknowledges and agrees that it shall be responsible for giving any
notices required by the WARN Act, that it is liable to any Transferred Employee
who does not receive notice under, and who suffers an employment loss, as
defined in, the WARN Act and that it is responsible to and shall indemnify and
hold harmless Seller and its affiliates for any and all claims asserted by any
Transferred Employee under the WARN Act because of a “plant closing” or “mass
layoff,” as defined therein, occurring after the Closing Date. For purposes of
this Agreement, the Closing Date is and shall be the same as the “effective
date” of the sale within the meaning of the WARN Act.

 

(c) Buyer and the Buyer India Affiliate shall adopt the severance policy
described in Schedule 4.4(c), and shall make severance payments and pay
severance related benefits to any Transferred Employee who has been terminated
in accordance with the terms of such policy for a period of one (1) year
following the Closing Date. Seller shall be responsible for all severance
obligations to any employee set forth on Schedule 3.1(k)(1) who rejects the
offer of employment made by Buyer or the Buyer India Affiliate (or who accepts
such offer of employment and does not commence employment with Buyer or the
Buyer India Affiliate on or after the Closing Date) and is terminated by Seller
in connection with the transactions contemplated herein.

 

15



--------------------------------------------------------------------------------

(d) After the Closing Date, Buyer or the Buyer India Affiliate shall provide
Transferred Employees with benefit plans, policies and programs for a period of
at least one (1) year following the Closing Date which are substantially
equivalent in the aggregate to the benefit plans, policies and programs provided
by Seller or the Seller India Affiliate to the Transferred Employees immediately
prior to the Closing Date, other than any equity compensation plans (including,
but not limited to, plans providing for the award or purchase of stock, stock
units, stock options, stock appreciation rights or other similar equity-based
rights). Buyer and the Buyer India Affiliate, and their respective benefit
plans, policies and programs that are “welfare plans” (as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), shall be responsible for all eligible claims for benefits incurred
on and after the Closing Date with respect to such plans. For purposes of this
paragraph, a claim shall be deemed to have been incurred on the date on which
the medical or other treatment or service was rendered and not the date of the
inception of the related illness or injury or the date of submission of a claim
related thereto. Seller and the Seller India Affiliate, and their respective
benefit plans, policies and programs that are “welfare plans” (as defined in
Section 3(1) of ERISA), shall be responsible for all eligible claims for
benefits incurred prior to the Closing Date with respect to such plans. The
medical related welfare plans of Buyer and the Buyer India Affiliate shall not
contain any exclusion or limitation with respect to any pre-existing conditions,
and shall waive any medical certification for Transferred Employees.

 

(e) Buyer agrees to grant, and to cause the Buyer India Affiliate to grant, to
Transferred Employees credit for service with Seller for purposes of vacation,
sick or other approved leave, benefit plans, policies and arrangements, and any
other entitlements which count service for eligibility and/or entitlement to
benefits; provided, that, Buyer will not grant credit for service with Seller
for purposes of any pension plan in which any such Transferred Employee may be
given an opportunity to participate.

 

(f) Buyer or the Buyer India Affiliate shall be responsible for any legally
mandated continuation of health care coverage for all Transferred Employees
and/or their covered dependents who have a loss of health care coverage due to a
qualifying event (as defined in Section 4980B of the Internal Revenue Code of
1986, as amended) (the “Code”) that occurs after the Closing Date.

 

(g) Seller shall cause the trustee of the Seller’s 401(k) plan to effect a
direct trustee-to-trustee transfer of the account balances (determined as of the
date of transfer and without regard to any applicable vesting schedule) of the
Transferred Employees held in Seller’s 401(k) plan to a comparable 401(k) plan
of Buyer for the benefit of the Transferred Employees, subject to Buyer
providing Seller with evidence reasonably satisfactory to Seller that Buyer’s
401(k) plan is qualified under Code section 401(a).

 

(h) Seller or the Seller India Affiliate shall remain responsible and retain
liability for workers’ compensation claims and all other claims relating to
occupational illnesses and injuries incurred by Transferred Employees before the
Closing Date (regardless of when such claims are reported), and Buyer and the
Buyer India Affiliate shall be responsible and liable for workers’ compensation
claims and all other claims relating to occupational illnesses and injuries
incurred by Transferred Employees on or after the Closing Date.

 

16



--------------------------------------------------------------------------------

(i) When an employee set forth on Schedule 3.1(k)(1) who is, on the Closing
Date, absent due to illness or on short-term disability (including maternity
disability) or workers’ compensation or other approved leave, seeks to return to
active employment within any deadline imposed by Seller, the Seller India
Affiliate or applicable law, Buyer or the Buyer India Affiliate shall reinstate
employment to such employee in the same or a comparable position to that which
the employee occupied before such absence (but only at such time that the
employee is capable of performing the essential functions of the position
occupied immediately before such absence) where reinstatement is required by
law. In addition, immediate employment in the same (or, where permissible under
the statute pursuant to which leave was taken, comparable) positions will be
offered to such employees returning from authorized leaves of absence (such as
parental, family and medical, and military leaves) where return to work is
required by law.

 

(j) In addition to the foregoing provisions of this Section 4.4, Buyer shall
cause the Buyer India Affiliate to comply in all material respects with
applicable India law on and after the Closing Date relating to the employment
and benefits of all Transferred Employees who are employed in India (the
“India-Based Transferred Employees”). The Seller India Affiliate shall be
responsible for compliance in all material respects with applicable India law
prior to the Closing Date relating to the employment and benefits of all
India-Based Transferred Employees. The Buyer India Affiliate shall be
responsible for any legally mandated continuation of retirement and other
benefits with respect to any India-Based Transferred Employees under the
applicable laws of India, and the Seller India Affiliate shall transfer the
assets relating to the retirement and “Provident Fund” benefits of any such
India-Based Transferred Employees held in an India-based plan of the Seller
India Affiliate to a comparable retirement and “Provident Fund” plan established
prior to the Closing Date by the Buyer India Affiliate which complies with the
applicable laws of India relating to such plans.

 

(k) The provisions of this Section 4.4 pertaining to the employment of
Transferred Employees and India-Based Transferred Employees are solely for the
benefit of the parties to this Agreement, and no employee or former employee of
Seller, Buyer or their respective affiliates (or any other individual associated
with them) shall be regarded for any purpose as a third party beneficiary of
this Agreement.

 

(l) On or prior to the Closing Date, Seller will pay all sales commissions owing
to Transferred Employees with respect to all sales made prior to the date of
this Agreement (including commissions on deferred revenue and unbilled
receivables included in the Assets). In addition, Seller will pay, or will cause
the Seller India Affiliate to pay, to the Transferred Employees, as and when
such liabilities become due and payable, any and all compensation, bonus,
vacation and other liabilities to such Transferred Employees relating to the
period prior to the Closing Date to the extent Seller or Seller India Affiliate
remains responsible for such liabilities under the terms of this Agreement.

 

(m) Notwithstanding anything to the contrary set forth in this Agreement, the
India-Based Transferred Employees shall not become employees of Buyer India
Affiliate until the transfer of the India Assets to Buyer India Affiliate
becomes effective as provided in Section 2.4. With respect to the India-Based
Transferred Employees, the references in this Section 4.4 to the Closing Date
shall refer to the date of transfer of such India Assets to

 

17



--------------------------------------------------------------------------------

Buyer India Affiliate; provided, however, that Buyer India Affiliate shall make
an irrevocable offer to hire such employees on the Closing Date in accordance
with Section 4.4(a), and such irrevocable offer to hire shall be conditioned
only upon the consummation of the De-Bonding Process.

 

SECTION 4.5. Cooperation With Respect to Tax Matters.

 

(a) After the Closing Date, each of Buyer and Seller shall (i) provide, or cause
to be provided, to each other’s respective subsidiaries, officers, employees,
representatives and affiliates, such assistance as may reasonably be requested,
including making available employees and the books and records relating to the
Assets, by any of them in connection with the preparation of any Tax Return or
any Audit relating to the Assets and (ii) retain, or cause to be retained, for
so long as any such taxable years or Audits shall remain open for adjustments,
any records or information which may be relevant to any such Tax Returns or
Audits.

 

(b) As used in this Agreement:

 

(i) “Tax” or “Taxes” shall include all federal, state, local and foreign taxes,
assessments, and governmental charges (whether imposed directly or through
withholdings), including any interest, penalties and additions to Tax applicable
thereto;

 

(ii) “Tax Returns” shall include any federal, state, local and foreign tax
returns, declarations, elections, statements, reports, schedules and information
returns or the refiling of any such Tax Returns previously filed; and

 

(iii) “Audit” shall include any audit, assessment of Taxes, reassessment of
Taxes, or other examination by any taxing, authority or any judicial or
administrative proceedings or appeal of such proceedings.

 

SECTION 4.6. Tax Indemnity. Buyer and the Buyer India Affiliate shall be liable
for, shall pay to the appropriate Tax authorities, and shall hold Seller and the
Seller India Affiliate harmless against, all Taxes of Buyer and the Buyer India
Affiliate arising from the CDS Operations after the Closing Date. Seller and the
Seller India Affiliate shall be liable for and pay to the appropriate Tax
authorities, and shall hold Buyer and the Buyer India Affiliate harmless
against, all Taxes of Seller and the Seller India Affiliate arising from the CDS
Operations prior to the Closing Date, including without limitation any Taxes
arising from the transactions contemplated by this Agreement. Notwithstanding
anything to the contrary set forth in this Agreement, Buyer and Seller shall
each be responsible for and pay one-half of all transfer, sales and other
similar taxes (other than arising in connection with the De-Bonding Process)
arising from the transactions contemplated by this Agreement.

 

SECTION 4.7. Financial Information.

 

(a) After the Closing, upon reasonable written notice, Buyer and Seller shall
furnish (or cause the Buyer India Affiliate and the Seller India Affiliate,
respectively, to furnish) to each other and their respective accountants,
counsel and other representatives access,

 

18



--------------------------------------------------------------------------------

during normal business hours, to such information (including records pertinent
to the Assets) as is reasonably necessary for financial reporting and accounting
matters.

 

(b) Buyer and the Buyer India Affiliate shall retain all of the books and
records relating to the Assets that are necessary for financial reporting and
accounting matters for a period of seven (7) years after the Closing Date or
such longer time as may be required by law. After the end of such period, before
disposing of such books or records Buyer and the Buyer India Affiliate shall
give notice to such effect to Seller and give Seller an opportunity to remove
and retain all or any part of such books or records as Seller may elect.

 

SECTION 4.8. Expenses. Whether or not the Closing takes place, except as
otherwise provided herein, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs or expenses.

 

SECTION 4.9. Insurance. Buyer and the Buyer India Affiliate shall secure
insurance with respect to the CDS Operations from the Closing Date covering
general liability (including, without limitation, premises liability), products
liability and workers compensation in amounts customary for the industries in
which the Buyer will operate the Assets.

 

SECTION 4.10. Publicity. Seller and Buyer agree that, prior to the Closing, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by any party without the prior written consent (which consent
shall not be unreasonably withheld) of the other party, except as such release
or announcement may be required by law (including SEC disclosure obligations) or
legal process or pursuant to any applicable rules of any stock exchange or any
applicable stock listing agreement. Seller and Buyer agree that, prior to the
Closing, no disclosure of the terms or provisions of this Agreement shall be
made except to representatives, advisors, counsel and lenders to the parties
hereto who acknowledge the confidentiality of this Agreement, and except as
required by law (including SEC disclosure obligations) or legal process or
pursuant to any applicable rules of any stock exchange or any applicable stock
listing agreement.

 

SECTION 4.11. Certain Understandings.

 

(a) Buyer acknowledges that, except as expressly set forth herein (i) neither
Seller, the Seller India Affiliate nor any other person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the CDS Operations or the Assets, and
(ii) neither Seller, the Seller India Affiliate nor any other person will be
subject to any liability to Buyer, the Buyer India Affiliate or any other person
resulting from the distribution to Buyer, the Buyer India Affiliate or any other
person of, or the use of, any such information. Buyer acknowledges that, should
the Closing occur, Buyer and the Buyer India Affiliate will acquire the Assets
in an “as is” condition and on a “where is” basis, without any representation or
warranty of any kind, express or implied, except such representations and
warranties expressly set forth herein.

 

19



--------------------------------------------------------------------------------

(b) Buyer acknowledges that, except as expressly set forth herein, neither
Seller, the Seller India Affiliate nor any other person has made any
representation or warranty, express or implied, as to (i) the physical condition
or state of repair of any leased property relating the Assets, the improvements
constituting a part thereof or the equipment and fixtures appurtenant thereto,
(ii) the use or potential use thereof, or (iii) any other matter affecting, or
relating to, such property or the operation, ownership or management thereof.

 

SECTION 4.12. Disclosure Schedules. Seller may, at its option, amend any of the
disclosure schedules delivered by Seller under this Agreement at any time on or
prior to the Closing; provided, however, that in the event any item or items
added to any such disclosure schedule shall reflect, individually or in the
aggregate, a Material Adverse Effect, Buyer may, if it so elects, terminate this
Agreement in accordance with Section 7.1. The liability of Seller for breach of
any representation or warranty of Seller set forth in this Agreement shall be
determined with reference to the disclosure schedules as most recently amended.

 

ARTICLE V

ADDITIONAL AGREEMENTS

 

SECTION 5.1. Confidentiality.

 

(a) The Seller and Buyer’s parent have entered into a Confidentiality Agreement
dated September 12, 2005, the terms of which are intended to survive the
execution and delivery of this Agreement, provided that any obligation of
Buyer’s parent with respect to Confidential Information (as such term is defined
therein) relating to the CDS Operations or the Assets shall terminate upon the
Closing.

 

(b) After the Closing, Seller shall hold in confidence and not use any
Confidential Information (as that term is hereinafter defined) exclusively
relating to the CDS Operations or the Assets which remains after Closing in the
possession or memory of Seller. Notwithstanding the foregoing, the
confidentiality obligations of this Section 5.1 shall not apply to information
(a) which Seller is compelled to disclose by judicial or administrative process,
or, in the opinion of counsel, by other mandatory requirements of law; (b) which
can be shown to have been generally available to the public other than as a
result of a breach of this Section 5.1, or (c) which relates to the continuing
business operations of the Seller and its affiliates following the Closing. As
used herein, the term “Confidential Information” means trade secrets, current
and prospective customer lists, operational methods, pricing information, cost
information, sources of supply, sources of customers, business plans, models,
projections or prospects, data, know-how, contract rights, and other information
concerning the CDS Operations or the Assets of a confidential, proprietary or
secret nature not readily available to the public. Seller shall use reasonable
efforts to ensure compliance with this covenant by its employees.

 

SECTION 5.2. Cooperation With Regard to Public Filing Obligations. Each party
agrees to use commercially reasonable efforts to assist the other in connection
with any filings with the Securities and Exchange Commission or any other
regulatory body that requires information relating to, or that may be required
as a result of, the Acquisition and/or the CDS Operations.

 

20



--------------------------------------------------------------------------------

SECTION 5.3. Access to Information. Prior to the Closing, Seller shall afford
the officers, employees and agents of Buyer reasonable access to the facilities,
employees and records (but not including confidential personnel records) of
Seller relating to the CDS Operations during normal business hours with prior
consent (which consent shall not be unreasonably withheld) and in a manner that
will not unreasonably disrupt the operation of Seller and its affiliates.
Notwithstanding the foregoing, access may be limited, if necessary, by
Applicable Law, contractual obligations or preservation of privilege.

 

SECTION 5.4. Covenant Not to Compete; Covenant Not to Hire.

 

(a) Seller shall not, and shall cause its controlled affiliates not to, for a
period of thirty six (36) months from the Closing Date, engage in any
Competitive Business (as hereinafter defined) anywhere in the world; provided,
however, that nothing herein contained shall be construed to prevent Seller or
its affiliates from (x) acquiring or merging with any business, person or entity
(other than an Identified Competitive Entity) seventy-five percent (75%) or more
of whose consolidated revenues for the most recently completed fiscal year prior
to such acquisition were derived from businesses other than a Competitive
Business or (y) being acquired by, or engaging in a business combination, a
merger of equals or a similar transaction with, any person or entity (other than
an Identified Competitive Entity) engaged in a Competitive Business; and, in
each such case, continuing to operate such Competitive Business. For purposes of
this Agreement, (i) “Competitive Business” shall mean the development,
marketing, sale and licensing of products and the provision of services similar
or equivalent to the Products and services developed, marketed, sold and
licensed by Seller and the Seller India Affiliate in its conduct of the CDS
Operations as of the date hereof, and (ii) “Identified Competitive Entity”
means, individually, each of PartMiner Inc., Total Parts Plus Inc., Arrow
Electronics, Inc. and SiliconExpert Technologies Inc.

 

(b) Seller agrees that, until the second (2nd) anniversary of the Closing Date,
Seller and its affiliates shall not hire any Transferred Employee; provided,
however, that Seller may hire (i) any Transferred Employee that has been
involuntarily terminated by Buyer or Buyer India Affiliate or (ii) with the
prior consent of Buyer, which consent shall not be unreasonably withheld, any
Transferred Employee that has voluntarily terminated his or her employment with
Buyer or Buyer India Affiliate absent any directed solicitation by Seller or
Seller India Affiliate.

 

(c) If any covenant or provision in this Section 5.4 is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the validity of any other covenant or provision. If any such provisions are
determined by any court to be invalid or unenforceable by reason of such
provisions extending for too great a period of time or over too great a
geographical area, the provisions of this Section 5.4 hereof shall be
interpreted to extend only over the maximum period of time and geographical area
which such court determines to be valid and enforceable. Seller recognizes and
agrees that the violation of the provisions of this Section 5.4 cannot be
reasonably or adequately compensated in damages and that, in addition to any
other relief to which Buyer may be entitled at law or in equity by reason of
such violation, notwithstanding any other provision in this Agreement to the
contrary, Buyer shall also be

 

21



--------------------------------------------------------------------------------

entitled to permanent and temporary injunctive and equitable relief, including
specific performance, with respect to any such violation of this Section 5.4.

 

SECTION 5.5. New Business. Any new business (including any new customers or any
current customer renewals) that is created or entered into after the date hereof
and prior to the Closing Date shall be billed by Buyer to the end customer on or
after the Closing Date, and Buyer will remit to Seller on the Closing Date an
amount of cash which fairly reflects the pro rata share of revenue calculated on
the basis of the number of days between the date of creation or execution
thereof to the Closing Date divided by the total number of days in the total
contract period.

 

SECTION 5.6. Remittance. In the event that Seller receives any payment which is
identified as a payment in respect of an account receivable of the CDS
Operations included in the Assets pursuant to Section 1.1(j), Seller will
promptly remit such payment to Buyer.

 

ARTICLE VI

CONDITIONS PRECEDENT

 

SECTION 6.1. Conditions Precedent to Obligations of Buyer. The obligation of
Buyer and the Buyer India Affiliate to purchase the Assets shall be subject to
the satisfaction or waiver on the Closing Date of the following conditions
precedent (which shall not be construed as covenants):

 

(a) No Injunctions or Restraints. No action or proceeding shall have been
instituted or threatened by or before any person, court or Governmental Entity
to restrain or prohibit or recover material damages on account of the
transactions contemplated by this Agreement.

 

(b) Consents. All consents set forth on Schedule 6.1(b) shall have been
obtained. All other consents, approvals and waivers from third parties and
Governmental Authorities and other parties necessary to permit Seller and the
Seller India Affiliate to transfer the Assets to Buyer and the Buyer India
Affiliate shall have been obtained, except where the failure to obtain any such
other consent, approval or waiver would not have a Material Adverse Effect.

 

(c) Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement shall be true and correct in all material respects
on and as of the Closing Date, as though made on and as of the Closing Date,
except as otherwise contemplated by this Agreement, and Buyer shall have
received a certificate signed by an authorized officer of Seller to such effect.

 

(d) Performance of Obligations of Seller. Seller shall have performed all
material obligations required to be performed by it under this Agreement on or
prior to the Closing Date, and Buyer shall have received a certificate signed by
an authorized officer of Seller to such effect.

 

22



--------------------------------------------------------------------------------

(e) Material Adverse Effect. There shall not have occurred a Material Adverse
Effect, nor shall there have occurred any event that could reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 6.2. Conditions Precedent to Seller’s Obligation. The obligation of
Seller and the Seller India Affiliate to sell, assign, transfer, convey and
deliver the Assets is subject to the satisfaction or waiver on the Closing Date
of each of the following conditions precedent (which shall not be construed as
covenants):

 

(a) No Injunctions or Restraints. No action or proceeding shall have been
instituted or threatened by or before any person, court or Governmental Entity
to restrain or prohibit or recover material damages on account of the
transactions contemplated by this Agreement.

 

(b) Consents. All consents set forth on Schedule 6.1(b) shall have been
obtained. All other consents, approvals and waivers from third parties and
Governmental Authorities and other parties necessary to permit Seller and the
Seller India Affiliate to transfer the Assets to Buyer and the Buyer India
Affiliate shall have been obtained, except where the failure to obtain any such
other consent, approval or waiver would not have a Material Adverse Effect.

 

(c) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects
on and as of the Closing Date, as though made on and as of the Closing Date,
except as otherwise contemplated by this Agreement, and Seller shall have
received a certificate signed by an authorized officer of Buyer to such effect.

 

(d) Performance of Obligations of Buyer. Buyer shall have performed all material
obligations required to be performed by it under this Agreement on or prior to
the Closing Date, and Seller shall have received a certificate signed by an
authorized officer of Buyer to such effect.

 

ARTICLE VII

TERMINATION AND AMENDMENT

 

SECTION 7.1. Termination. This Agreement may be terminated and the Acquisition
may be abandoned at any time prior to the Closing:

 

(a) by mutual written consent of Seller and Buyer;

 

(b) by Seller, if Buyer has (A) failed to comply with or perform in any material
respect any covenant or agreement contained in this Agreement or (B) has
breached any representation or warranty made by it in this Agreement which
breach has a material adverse effect on Buyer, and, in either of such cases, has
not cured such breach or failure within twenty (20) days of written notice
thereof;

 

23



--------------------------------------------------------------------------------

(c) by Buyer, if Seller has (A) failed to comply with or perform in any material
respect any covenant or agreement contained in this Agreement or (B) has
breached any representation or warranty made by it in this Agreement which
breach has a Material Adverse Effect, and, in either of such cases, has not
cured such breach or failure within twenty (20) days of written notice thereof;

 

(d) by either Seller or by Buyer, by written notice to the other party, if the
Closing has not been consummated by December 15, 2005 (or December 31, 2005 if
Seller so elects to extend to such date), and such failure to consummate is not
caused by a breach of this Agreement (or any representation, warranty, covenant,
or agreement included herein) by the party electing to terminate pursuant to
this clause (d); or

 

(e) by either Seller or by Buyer, by written notice to the other party, if there
shall be any law or regulation that makes consummation of the Acquisition
illegal or otherwise prohibited or if any judgment, injunction, order or decree
enjoining Seller or Buyer from consummating the Acquisition is entered and such
judgment, injunction, order or decree shall become final and nonappealable.

 

SECTION 7.2. Effect of Termination. In the event of termination of this
Agreement in accordance with Section 7.1, this Agreement shall forthwith become
void and have no effect; provided, that no party shall be relieved or released
from any liabilities or damages arising out of its willful breach of any
provision of this Agreement.

 

SECTION 7.3. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the party against whom enforcement of any such
amendment is sought. Any party hereto may, only by an instrument in writing,
waive compliance by any other party hereto with any term or provision of this
Agreement on the part of such other party hereto to be performed or complied
with. The waiver by any party hereto of a breach of any term or provision of
this Agreement shall not be construed as a waiver of any subsequent breach.

 

ARTICLE VIII

INDEMNIFICATION

 

SECTION 8.1. Indemnification by Seller. Subject to the terms and conditions of
Section 8.3, from and after the Closing Seller shall indemnify Buyer and its
affiliates and their respective partners, officers and directors (the “Buyer
Indemnified Parties”) against, and hold them harmless from, any loss, liability,
claim, damage or expense, including reasonable legal fees and expenses, but
excluding punitive damages, lost profits (including damages for loss of business
reputation and diminution in value) and other unforeseen or consequential
damages (“Losses”), suffered or incurred by any such Buyer Indemnified Party as
a direct consequence of (a) any breach of any representation or warranty of
Seller contained in this Agreement which by the terms of Section 8.3(f) survives
the Closing, (b) any breach of any covenant of Seller contained in this
Agreement (other than a breach of Section 4.1(c)), or (c) any non-performance by
Seller of the Excluded Liabilities.

 

24



--------------------------------------------------------------------------------

SECTION 8.2. Indemnification by Buyer. Buyer shall indemnify Seller and its
affiliates and their respective partners, officers and directors (the “Seller
Indemnified Parties”) against, and hold them harmless from, any Losses suffered
or incurred by any such Seller Indemnified Party as a direct consequence of
(a) any breach of any representation or warranty of Buyer contained in this
Agreement which by the terms of Section 8.3(f) survives the Closing, (b) any
breach of any covenant of Buyer contained in this Agreement, (c) any
non-performance by Buyer of the Assumed Liabilities or (d) the use, occupancy,
ownership or operation of the Assets or the CDS Operations from and after the
Closing.

 

SECTION 8.3. Indemnification Limitations and Procedures.

 

(a) Notwithstanding anything to the contrary in this Agreement, no Buyer
Indemnified Party shall be entitled to indemnification pursuant to
Section 8.1(a) unless the aggregate amount of all Losses for which Buyer
Indemnified Parties would, but for this sentence, be entitled to receive
indemnification pursuant to Section 8.1(a) exceeds an amount equal to THREE
HUNDRED THOUSAND DOLLARS ($300,000) and then only to the extent of any such
aggregate excess; provided, however, that in no event will the Buyer Indemnified
Parties be entitled to receive in the aggregate an amount in excess of FOUR
MILLION, FIVE HUNDRED THOUSAND DOLLARS ($4,500,000) pursuant to Section 8.1(a).
Notwithstanding anything to the contrary in this Agreement, the Buyer
Indemnified Parties shall not be entitled to receive any indemnification
pursuant to Section 8.1(a) and (b) in an amount in the aggregate in excess of
the Purchase Price.

 

(b) Notwithstanding anything to the contrary in this Agreement, no Seller
Indemnified Party shall be entitled to indemnification pursuant to
Section 8.2(a) unless the aggregate amount of all Losses for which Seller
Indemnified Parties would, but for this sentence, be entitled to receive
indemnification pursuant to Section 8.2(a) exceeds an amount equal to THREE
HUNDRED THOUSAND DOLLARS ($300,000) and then only to the extent of any such
aggregate excess; provided, however, that in no event will the Seller
Indemnified Parties be entitled to receive in the aggregate an amount in excess
of FOUR MILLION, FIVE HUNDRED THOUSAND DOLLARS ($4,500,000) pursuant to
Section 8.2(a). Notwithstanding anything to the contrary in this Agreement, the
Seller Indemnified Parties shall not be entitled to receive any indemnification
pursuant to Section 8.2(a) and (b) in an amount in the aggregate in excess of
the Purchase Price.

 

(c) Buyer and Seller acknowledge and agree that, from and after the date hereof,
their sole and exclusive remedy with respect to any and all claims relating to
the subject matter of this Agreement (including the documents and instruments
referred to herein) shall be pursuant to the indemnification provisions set
forth in this Article VIII. In furtherance of the foregoing, as a material
inducement for the execution and delivery of this Agreement by Seller, Buyer, on
behalf of itself and its affiliates, hereby waives, from and after the date
hereof, to the fullest extent permitted under applicable law, any and all
rights, claims and causes of action it may have against Seller (or its
affiliates or representatives) relating to the subject matter of this Agreement
(including the documents and instruments referred to herein), the CDS
Operations, the Assets or otherwise, whether known or unknown, including claims
arising under

 

25



--------------------------------------------------------------------------------

or based upon any federal, state or local statute, law, ordinance, rule or
regulation, except claims brought under and subject to the terms of this
Agreement and except for claims for fraud.

 

(d) Buyer acknowledges and agrees that, other than the representations and
warranties of Seller expressly set forth in this Agreement, there are no
representations or warranties of Seller expressed or implied relating to the
subject matter of this Agreement (including the documents and instruments
referred to herein), the CDS Operations or the Assets and that there shall be no
claim against Seller or its affiliates or representatives or right to
indemnification with respect to any information (whether written or oral),
documents or materials furnished by such parties (or any of their affiliates or
representatives) to Buyer or any of its affiliates or representatives, including
any “business plan,” “executive summary,” offering memorandum or other marketing
materials, or any information contained therein, or any projections, estimates
or budgets heretofore delivered to or made available to Buyer of future
revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of relating to the CDS Operations or the Assets. Except as
expressly provided in this Agreement, Buyer is accepting the Assets on an “AS
IS, WHERE IS, with all faults” basis.

 

(e) Amounts paid in respect of indemnification obligations of the parties
pursuant to this Article VIII shall be treated as an adjustment to the Purchase
Price paid by Buyer for the Assets. In determining the amount of Losses to which
an indemnified party is entitled under this Article VIII, full allowance shall
be made for any proceeds available and received pursuant to the indemnified
party’s insurance policies (net of any increase in premiums relating to such
Loss as reasonably demonstrated by the Indemnified Party) or from any third
party and for any tax benefit resulting from the indemnified party’s loss, claim
or damages. In the event that any such proceeds or recovery are received by an
indemnified party after payment of an indemnity claim by an indemnifying party
hereunder, the indemnified party shall promptly pay the amount of such proceeds
or other recovery to the indemnifying party to the extent it is duplicative with
the indemnifying party’s prior payment. For purposes of determining the amount
of Losses payable in respect of Section 8.1 or 8.2 for a breach of a
representation or warranty, references to any materiality qualification therein
shall be disregarded.

 

(f) The representations and warranties in this Agreement shall survive the
Closing solely for purposes of Sections 8.1 and 8.2 of this Agreement and shall
terminate at the close of business twelve (12) months following the Closing
Date, except that the representation and warranty contained in the first
sentence of Section 3.1(f) shall survive without limit as to time. The
obligations to indemnify and hold harmless a Buyer Indemnified Party or a Seller
Indemnified Party, as the case may be, (x) pursuant to Sections 8.1(a) and
8.2(a), shall terminate when the applicable representation or warranty
terminates, and (y) pursuant to the other clauses of Sections 8.1 and 8.2, shall
not terminate; provided, however, that such obligations to indemnify and hold
harmless shall not terminate with respect to any item as to which the person to
be indemnified shall have, before the expiration of the applicable period,
previously made a claim by delivering a notice stating in reasonable detail the
basis of such claim to the party providing the indemnification.

 

SECTION 8.4. Procedures Relating to Indemnification.

 

26



--------------------------------------------------------------------------------

(a) A party seeking indemnification pursuant to Section 8.1 or 8.2 (an
“Indemnified Party”) shall give notice to the other party from whom such
indemnification is sought (the “Indemnifying Party”) of the assertion of any
claim or assessment within thirty (30) days after a senior officer of such
Indemnified Party has actual knowledge of such claim or assessment), and shall
notify the Indemnifying Party of the commencement of any action, suit, audit or
proceeding by a third party in respect of which indemnity may be sought
hereunder (a “Third Party Claim”) within thirty (30) days of such commencement.
Failure to give notice to the Indemnifying Party as provided in the proceeding
sentence, however, shall not relieve the Indemnifying Party of any liability it
may have to the Indemnified Party except to the extent the Indemnifying Party is
prejudiced by the delay. Any such notice shall specify in reasonable detail the
claim, assessment, action, suit, audit or proceeding. The Indemnified Party will
give the Indemnifying Party such information with respect thereto as the
Indemnifying Party may reasonably request. Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, within five (5) business days after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim. The Indemnifying Party shall have the right, exercisable by written
notice to the Indemnified Party within thirty (30) days following receipt of
notice from the Indemnified Party of the commencement of or assertion of any
Third Party Claim, to assume the defense of such Third Party Claim, using
counsel selected by the Indemnifying Party. Should the Indemnifying Party so
elect to assume the defense of a Third Party Claim, the Indemnifying Party will
not be liable to the Indemnified Party for legal expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof. Regardless of
whether the Indemnifying Party elects to assume the defense of any such Third
Party Claim, the Indemnified Party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Indemnifying Party’s prior written consent, which consent will not be
unreasonably withheld.

 

(b) The Indemnifying Party or the Indemnified Party, as the case may be, shall
in any event have the right to participate, at its own expense, in the defense
of any Third Party Claim which the other is defending.

 

(c) The Indemnifying Party, if it shall have assumed the defense of any Third
Party Claim, shall have the right to consent to the entry of judgment with
respect to, or otherwise settle such Third Party Claim, provided that the sole
relief is monetary damages and as between the Indemnifying Party and the
Indemnified Party, the Indemnifying Party shall be obligated to satisfy and
discharge such judgment or settlement. Otherwise, such settlement only may be
made with the written consent of the Indemnified Party, which consent shall not
be unreasonably withheld.

 

(d) Whether or not the Indemnifying Party chooses to defend or prosecute any
claim involving a third party, all the parties hereto shall cooperate in the
defense or prosecution thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information which are reasonably relevant to such Third Party Claim,
and making employees available on a mutually convenient basis to provide
additional information and

 

27



--------------------------------------------------------------------------------

explanation of any material provided hereunder, and the Indemnifying Party shall
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.1. Notices. All notices and other communications given under this
Agreement shall be in writing and shall be deemed duly given (a) on the date of
delivery, if delivered personally, (b) on the date of transmission, if sent via
facsimile transmission to the facsimile number given below, and telephonic or
written confirmation of receipt is obtained promptly after completion of
transmission (and a separate copy is sent as provided in clause (c) below),
(c) the business day after the date of delivery to a reputable and recognized
next-day express courier service, or (d) three (3) business days after (or, in
the case of a notice or communication sent overseas, ten (10) business days
after) being mailed by registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

  (a) if to Buyer, to

 

IHS Part Management Inc.

15 Inverness Way East

Englewood, Colorado 80112

Attention: President

 

With copy to:

 

IHS Group Services Inc.

1350 Avenue of Americas, Suite 840

New York, New York 10019

Attention: General Counsel

 

  (b) if to Seller, to

 

i2 Technologies US, Inc.

11701 Luna Road

Dallas, Texas 75234

Attention: General Counsel

 

SECTION 9.2. Interpretation. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event any
ambiguity or question of interpretation arises, this Agreement and the other
documents and instruments executed in connection with this Agreement shall be
construed as if drafted jointly, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement or such other documents and instruments. When a
reference is made in this Agreement to a Section, Schedule or Exhibit, such
reference shall be to a Section, Schedule or Exhibit of this Agreement unless
otherwise indicated. All references to Schedules

 

28



--------------------------------------------------------------------------------

herein shall be deemed to be a reference to such Schedule as it may be amended
on or prior to the Closing Date. It is understood that Seller may include in the
disclosure schedules to this Agreement or elsewhere items which would not have a
Material Adverse Effect within the meaning of such term to avoid any
misunderstanding or for any other reason, and such inclusion shall not be deemed
to be an acknowledgement by Seller that such items would have a Material Adverse
Effect or further define or bear on the meaning of such term for the purposes of
this Agreement. When the words “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The word “person” shall mean any individual, firm corporation,
partnership, limited liability company, trust, joint venture, Government Entity
or other entity. When any representation or warranty in Section 3.1 is made “to
the knowledge of Seller,” such term shall mean only the actual knowledge of the
persons listed on Schedule 9.2, and the knowledge of no other person shall be
imputed to any such person or to Seller. All accounting terms not defined in
this Agreement shall have the meanings determined by generally accepted
accounting principles as of the date of this Agreement. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.

 

SECTION 9.3. Severability. If any provision of this Agreement or the application
of any such provision shall be held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement. In lieu
of any such invalid, illegal or unenforceable provision, the parties hereto
intend that there shall be added as part of this Agreement a provision as
similar in terms to such invalid, illegal or unenforceable provision as may be
possible and be valid, legal and enforceable.

 

SECTION 9.4. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other party.

 

SECTION 9.5. Entire Agreement. This Agreement (including the documents and
instruments referred to herein) and the Schedules and Exhibits hereto constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement.

 

SECTION 9.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas applicable to agreements
made and to be performed entirely within the State of Texas, without regard to
the conflicts of law principles of such state.

 

SECTION 9.7. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned or delegated by any of the parties hereto without the prior
written consent of the other parties.

 

29



--------------------------------------------------------------------------------

SECTION 9.8. No Third-Party Beneficiaries. Except as set forth in Article VIII,
nothing herein expressed or implied shall be construed to give any person other
than the parties hereto (and their successors and assigns permitted by
Section 9.7) any legal or equitable rights hereunder.

 

[signature page follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of Seller and
Buyer, all as of the date first written above.

 

IHS PARTS MANAGEMENT INC. By:         Name:         Title:     i2 TECHNOLOGIES
US, INC. By:         Name:         Title:    

 

ACCEPTED AND AGREED as of the date first written above.

 

IHS PARTS MANAGEMENT PRIVATE LIMITED By:         Name:         Title:     i2
TECHNOLOGIES SOFTWARE PRIVATE LIMITED By:         Name:         Title:    